Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 6, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
We reject claimant’s contention that the Unemployment Insurance Appeal Board erred in disqualifying him from receiving unemployment insurance benefits. Claimant stopped reporting for work after being told by a co-worker that he had been fired and failed to confirm this information with his employer. When claimant eventually did call his employer, he was told to report to work on March 25, 1996. Claimant, however, moved to Puerto Rico and did not report for work. We conclude that there is substantial evidence to support the Board’s finding that claimant voluntarily left his employment without good cause and its decision is, accordingly, affirmed (see, Matter of Haxton [Sweeney], 232 AD2d 708; Matter of Da*765vid [Ross], 55 AD2d 770). Any conflicting testimony offered at the hearing merely presented a credibility issue for the Board to resolve (see, Matter of Lopez [Hartnett], 174 AD2d 923).
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.